Case 1:18-md-02865-LAK Document 535-12 Filed 02/15/21 Page 1 of 18




                           Exhibit 12




                                1
1/13/2021           Case 1:18-md-02865-LAK              Document
                               Tidligere skatteminister om             535-12
                                                           udbyttesvindel: Man burdeFiled  02/15/21
                                                                                    have prioriteret         Page| Penge
                                                                                                     kontrol højere 2 of |18
                                                                                                                          DR


  AFSLØRING AF SKATTESKANDALE                                                                                                  SE TEMA

                            PENGE
                   Tidligere skatteminister om
                   udbyttesvindel: Man burde have
                   prioriteret kontrol højere
                   Hensyn til investorer blev tillagt for stor vægt, siger Kristian Jensen i
                   dag.




    - I bagklogskabens lys så skulle man have lavet en række initiativer, som skulle have beskyttet vores udbytteskatteprovenu noget
    bedre, fortalte Kristian Jensen i dag.
                   AF EMIL SØNDERGÅRD INGVORSEN, JAKOB USSING OG JESPER TYNELL
                   11. NOV 2020 BEMÆRK: ARTIKLEN ER MERE END 30 DAGE GAMMEL
                         FORKLAR ORD              STØRRE TEKST              LÆS OP


                   Den nu tidligere kronprins i Venstre, Kristian Jensen, blev i dag som den første
                   af i alt ni tidligere skatteministre afhørt2i Skattekommissionen i Retten på
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                    1/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                               Tidligere skatteminister om             535-12
                                                           udbyttesvindel: Man burdeFiled  02/15/21
                                                                                    have prioriteret         Page| Penge
                                                                                                     kontrol højere 3 of |18
                                                                                                                          DR

                   Frederiksberg.
                   Og her sagde Kristian Jensen, der var skatteminister fra 2004 til 2010, at
                   problemer med kontrollen af udlændinge, som gjorde krav på at få refunderet
                   dansk skat af udbytte, ikke var noget, der fyldte på hans ministerbord.
                   Problemer, der ifølge de danske myndigehder mellem 2012 og 2015 har
                   kostet den danske statskasse 12,7 milliarder kroner. Og hvor den britiske
                   forretningsmand Sanjay Shah er den mistænkte hovedbagmand.
                   I Kristian Jensens tid som skatteminister havde hensyn til færre byrder og til at
                   tiltrække udenlandske investorer til gengæld stort fokus.
                   Efter afhøringen fortæller han til DR, at han ville ønske, at der var blevet lagt
                   mere vægt på hensynet til bedre kontrol.
                   - I bagklogskabens lys så skulle man have lavet en række initiativer, som skulle
                   have beskyttet vores udbytteskatteprovenu noget bedre. Det skulle have
                   været prioriteret højere end hensynet til at tiltrække udenlandske investorer til
                   Danmark, fordi vi kan se nu, at det har kostet den danske statskasse 12,5
                   milliarder, siger den tidligere skatteminister.


                         Jeg føler ikke, at jeg på det her punkt kunne
                         reagere anderledes, når jeg ikke blev advaret
                         om de ting, der foregår nede i systemet.
                         KRISTIAN JENSEN




                                                                             3
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere          2/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                               Tidligere skatteminister om             535-12
                                                           udbyttesvindel: Man burdeFiled  02/15/21
                                                                                    have prioriteret         Page| Penge
                                                                                                     kontrol højere 4 of |18
                                                                                                                          DR




                         De hemmelige
                         aktionærer
                   Advarsler om problemer stod på i årevis
                   I kommissionen er hovedfokus på, hvad der skete på udbytteområdet i
                   perioden fra 2010 og frem.

                           SAGEN KORT
                           Flere gange i 00'erne advarede embedsmænd i Skat om
                           systemet til udbetaling af refusion af udbytteskat.
                   Den formodede svindel er ifølge de danske myndigheder sket ved, at
                   virksomheder og personer har udfyldt blanketter om refusion af udbytteskat
                   uden reelt at eje aktier i danske selskaber - og dermed havde de aldrig betalt
                   dansk udbytteskat og derfor heller ikke ret til at få penge tilbage.
                   Podcast-serien <https://www.dr.dk/nyheder/penge/udbytteskandale-kunne-
                   formentlig-vaere-undgaaet-loesningskatalog-laa-klar-i-aarevis> De
                   Hemmelige Aktionærer
                   <https://www.dr.dk/nyheder/penge/udbytteskandale-kunne-formentlig-
                   vaere-undgaaet-loesningskatalog-laa-klar-i-aarevis> kan dog nu fortælle, at
                                                                             4
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere          3/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                               Tidligere skatteminister om             535-12
                                                           udbyttesvindel: Man burdeFiled  02/15/21
                                                                                    have prioriteret         Page| Penge
                                                                                                     kontrol højere 5 of |18
                                                                                                                          DR

                   der allerede tilbage i midten af 00'erne var store advarsler om problemer på
                   udbytteområdet.
                   Konkret udarbejdede embedsmænd i Skat i 2006 et næsten 30 sider langt
                   katalog med forslag til, hvordan de mange huller i udbytteskattesystemet
                   kunne lukkes.
                   Og ikke nok med det. Gang på gang advarede de også om, at de ikke have
                   mulighed for at kontrollere, hvem der egentlig ejede aktierne - og dermed ikke
                   kunne se, om kravene om refusion af udbytteskat var retmæssige.
                   Embedsmænd bad derfor om at få adgang til oplysninger om, hvem der ejer
                   og tjener penge på danske aktier for at kunne kontrollere de mange refusioner
                   af udbytteskat.
                   Krav om at nedbringe byrder
                   Men forslagene, der skulle forbedre kontrollen, stødte mod en mur højere oppe
                   i systemet, blandt andet fordi de ville øge byrderne for bankerne.
                   Det var nemlig en stor politisk prioritet netop at nedbringe de administrative
                   byrder.
                   Også hensynet til, at det skulle være attraktivt for udenlandske investorer at
                   købe danske aktier, vejede tungt og gjorde det svært at komme igennem med
                   ønsket om bedre kontrol.




                           Kristian Jensen (V) var skatteminister fra 2004 til 2010.
                                                                             5
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere          4/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                               Tidligere skatteminister om             535-12
                                                           udbyttesvindel: Man burdeFiled  02/15/21
                                                                                    have prioriteret         Page| Penge
                                                                                                     kontrol højere 6 of |18
                                                                                                                          DR

                   Efter dagens afhøring i kommissionen fortalte den daværende skatteminister,
                   at han ærgrer sig over, at advarslerne ikke allerede i midten af 00erne blev
                   taget alvorligt nok.
                   - Men jeg føler ikke, at jeg på det her punkt kunne reagere anderledes, når jeg
                   ikke blev advaret om de ting, der foregår nede i systemet, siger Kristian
                   Jensen og udybede:
                   - Hvis vi havde haft en situation, hvor det var kommet op på mit skrivebord, at
                   der var et problem med udbytteskat, og at vi så ind i, at der var et potentielt
                   hul på 12,5 milliarder, så havde vi naturligvis reageret. Men advarslerne kom
                   ikke til mig på daværende tidspunkt.
                   En konkret sag fik særligt alarmklokkerne i embedsværket i Skat til at ringe
                   helt tilbage i 2006.




                   Et lille fransk selskab i Paris krævede over en halv milliard kroner udbetalt i
                   refusion af udbytteskat fra den danske statskasse.
                   Selskabet påstod, at det ejede en stor aktieandel i TDC, men ingen i Skat
                   havde nogensinde hørt om det franske selskab, og embedsfolkene tvivlede
                   meget stærkt på, at selskabet reelt ejede så mange aktier. Sagen blev aldrig
                   forelagt ministeren, fortæller han.

                                                                             6
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere          5/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                               Tidligere skatteminister om             535-12
                                                           udbyttesvindel: Man burdeFiled  02/15/21
                                                                                    have prioriteret         Page| Penge
                                                                                                     kontrol højere 7 of |18
                                                                                                                          DR

                   - Hvis man ikke troede på, at selskabet ejede aktierne, så skulle man have gjort
                   noget mere for at undersøge det dengang. Om man skulle have orienteret mig,
                   er en smagssag, siger Kristian Jensen.
                   Sagen blev undersøgt i mange måneder - endda på direktørniveau i Skat. Men
                   til sidst udbetalte Skat pengene til det franske selskab, fordi selskabet flere
                   gange erklærede, at det skam var ejer af aktierne - og fordi der løb 160.000
                   kroner på i renter om dagen.




                                                                             7
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere          6/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                               Tidligere skatteminister om             535-12
                                                           udbyttesvindel: Man burdeFiled  02/15/21
                                                                                    have prioriteret         Page| Penge
                                                                                                     kontrol højere 8 of |18
                                                                                                                          DR




                                         Direktion

                                         Tilbagesøgning af dansk udbytteskat - Frankrig
                                         Udbytteskat i SC Ballerup har modtaget en anmodning o
                                         574 mill kr til Bankers Trust Opera Trading SA, Paris genn
                                         London og Danske Bank. Bankers Trust Opera Trading SA
                                         Danmark indeholdte udbytteskat på 28% i 33 danske sel
                                         Af de 33 danske selskaber falder en post særligt i øjnene
                                         TDC har udloddet 2.576.446.003 kr, hvoraf der er indeho
                                         28% (721.404.881 kr). Tilbagesøgningen vedrørende 1.4
                                         udbytteskatten er 405.465.448 kr. Dette er mere end 50
                                         med normal udbytteskat!!!!!
                                         …
                                         Det er ikke muligt at se, hvem der er modtagere af udbytt
                                         depoterne er nomineedepoter, og den endelige modtage
                                         kendt.
                                         … Det er et spørgsmål, hvor længe Danmark kan tillade et
                                         skjule sin identitet i forbindelse med aktieudlodning og d
                                         refusion, som egentlig ikke er der efter DBO og lovgivning
                                         … Lisbeth Rømer
                                                                                                      LUK


                   En ond cirkel
                   Om balancen mellem kontrol og byrder siger Kristian Jensen:
                                                                             8
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere          7/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                               Tidligere skatteminister om             535-12
                                                           udbyttesvindel: Man burdeFiled  02/15/21
                                                                                    have prioriteret         Page| Penge
                                                                                                     kontrol højere 9 of |18
                                                                                                                          DR

                   - Det er korrekt, at byrdelettelser var et stort fokus. Men man kunne godt
                   kunne lave nye byrder, hvis gevinsten for samfundet var højere, end byrderne
                   var for virksomhederne.
                   Problemet for embedsfolkene i Skat var, at de ikke kunne sætte et præcist
                   beløb på gevinsten ved en øget kontrol. Så længe aktionærerne var
                   hemmelige, kunne det ikke dokumenteres, hvor meget der eventuelt blev
                   snydt for. Og så længe der ikke kunne sættes tal på, kunne embedsfolkene i
                   Skat ikke få gjort op med de hemmelige aktionærer.
                   Det var en ond cirkel, fortæller flere embedsfolk til podcasten De Hemmelige
                   Aktionærer.




                                                                             9
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere          8/17
1/13/2021           Case 1:18-md-02865-LAK
                               Tidligere skatteministerDocument      535-12
                                                       om udbyttesvindel:         Filed
                                                                          Man burde       02/15/21
                                                                                    have prioriteret kontrolPage
                                                                                                            højere | 10 of| DR
                                                                                                                     Penge  18




                                                            Klik på pilen og læs hvordan de gjorde



                   Den formodede svindel for 12,7 milliarder kroner omhandler alene perioden
                   2012 til 2015 - og altså ikke årene før, hvor der talrige gange blev påpeget
                   problemer.
                   Tror du, at der også skete svindel, da du var skatteminister, eller tror du, at det
                   udelukkende fandt sted mellem 2012 og 2015?
                   - Jeg kan ikke stå og afvise det. Der har været fortællinger om noget, der ser
                   mærkeligt ud, men det er jeg sikker på, at kommissionen vil afdække i det
                   omfang, det kan afdækkes, siger Kristian Jensen.
                                                                            10
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere            9/17
1/13/2021           Case 1:18-md-02865-LAK
                               Tidligere skatteministerDocument      535-12
                                                       om udbyttesvindel:         Filed
                                                                          Man burde       02/15/21
                                                                                    have prioriteret kontrolPage
                                                                                                            højere | 11 of| DR
                                                                                                                     Penge  18

                   Ikke på liste over problemer
                   Over for Skattekommissionen sagde Kristian Jensen, at udbytteskat fyldte
                   meget lidt i hans ministertid, og han aldrig blev advaret om risiko for et stort
                   svindelnummer:
                   - Udbyttebeskatning var ikke på vores liste over problemer. Snyd i kiosker var
                   et kæmpestort område. Vi lavede også kapitalfondsindgreb og alt muligt
                   andet. Jeg kan ikke mindes, at vi havde drøftelser om udbyttebeskatning.
                   Kristian Jensens to efterfølgere i Skatteministeriet, Troels Lund Poulsen (V) og
                   Peter Christensen (V), blev også afhørt i dag i kommissionen.
                   De fortalte begge, at de ikke var orienteret om, at var problemer på
                   udbytteområdet.

    PENGE LIGE NU




       PENGE I DAG KL. 18:19
       Buldrende boligmarked presser førstegangskøbere: Sådan får du en fod indenfor
                                                                            11
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere            10/17
1/13/2021           Case 1:18-md-02865-LAK
                               Tidligere skatteministerDocument      535-12
                                                       om udbyttesvindel:         Filed
                                                                          Man burde       02/15/21
                                                                                    have prioriteret kontrolPage
                                                                                                            højere | 12 of| DR
                                                                                                                     Penge  18




       PENGE 11. JAN KL. 20:48
       Virksomheder venter desperate på krisehjælp: ’Det haster. Jeg er i alvorlig risiko
       for at lukke’




       PENGE 11. JAN KL. 18:17
       Klik klik                'd Såd h                                    12
                                                                              d d k                       i dk b
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere            11/17
       Klik, klik og go'daw: Sådan har corona ændret danskernes indkøb
1/13/2021           Case 1:18-md-02865-LAK
                               Tidligere skatteministerDocument      535-12
                                                       om udbyttesvindel:         Filed
                                                                          Man burde       02/15/21
                                                                                    have prioriteret kontrolPage
                                                                                                            højere | 13 of| DR
                                                                                                                     Penge  18




                                                                         VIS FLERE

    ANDRE LÆSER
    UDLAND I DAG KL. 14:22
    LIVE: Repræsentanternes Hus afgør, om Donald Trump
    skal stilles for en rigsret


       INDLAND I DAG KL. 19:11
       Heunicke: Den britiske variant breder sig i Danmark


    MUSIK I DAG KL. 20:32
    Kontroversiel popstjerne ramt af heftig kritik efter
    venindebillede: 'Hun er typen, der slår først'


                                                                         VIS FLERE

    TOPHISTORIER
    Liveblog




                                                                            13
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere            12/17
1/13/2021           Case 1:18-md-02865-LAK
                               Tidligere skatteministerDocument      535-12
                                                       om udbyttesvindel:         Filed
                                                                          Man burde       02/15/21
                                                                                    have prioriteret kontrolPage
                                                                                                            højere | 14 of| DR
                                                                                                                     Penge  18




    UDLAND I DAG KL. 14:22
    LIVE: Repræsentanternes Hus afgør, om Donald
    Trump skal stilles for en rigsret



    GAMING I DAG KL. 18:15                                                       PENGE I DAG KL. 18:19
    Legendarisk eventyrjæger nægter at dø: Nu                                    Buldrende boligmarked presser førstegangskøbere:
    genopstår 'Indiana Jones' i ny satsning                                      Sådan får du en fod indenfor

                                                                         VIS FLERE




                                                                            14
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere               13/17
1/13/2021           Case 1:18-md-02865-LAK
                               Tidligere skatteministerDocument      535-12
                                                       om udbyttesvindel:         Filed
                                                                          Man burde       02/15/21
                                                                                    have prioriteret kontrolPage
                                                                                                            højere | 15 of| DR
                                                                                                                     Penge  18




                                                                            15
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere            14/17
1/13/2021           Case 1:18-md-02865-LAK
                               Tidligere skatteministerDocument      535-12
                                                       om udbyttesvindel:         Filed
                                                                          Man burde       02/15/21
                                                                                    have prioriteret kontrolPage
                                                                                                            højere | 16 of| DR
                                                                                                                     Penge  18




                                                                            16
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere            15/17
1/13/2021           Case 1:18-md-02865-LAK
                               Tidligere skatteministerDocument      535-12
                                                       om udbyttesvindel:         Filed
                                                                          Man burde       02/15/21
                                                                                    have prioriteret kontrolPage
                                                                                                            højere | 17 of| DR
                                                                                                                     Penge  18




                                                                            17
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere            16/17
1/13/2021           Case 1:18-md-02865-LAK
                               Tidligere skatteministerDocument      535-12
                                                       om udbyttesvindel:         Filed
                                                                          Man burde       02/15/21
                                                                                    have prioriteret kontrolPage
                                                                                                            højere | 18 of| DR
                                                                                                                     Penge  18




                                                                            18
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere            17/17
